Robert Anderson R E C E 8 f D)

4908 Roger Drive
Anchorage, Alaska 99507
Phone (907) 223-1579 JUN 21 2021

aktaxappeal@gmail.com
PP @g CLERK, U.S. DISTRICT COURT
ANCHORAGE, AK

Bete

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

ROBERT ANDERSON,
Plaintiff, Case No. 3:21-cv-00139-JMK
Pro Se
V. Notice of Related Cases pursuant to

L. Civ. R. 16.1(e)
MUNICIPALITY of ANCHORAGE,

Defendant.

 

Court: Superior Court for the State of Alaska Third Judicial District at Anchorage
Title: Anderson v State of Alaska

Case Number: 3 AN-00-11687 CI

Filling Date: November 1, 2000

Related Matter to Case No. 3:21-cv-00139-JMK: Facial challenge to

constitutionally of Alaska Statute 29.45.130 Independent investigation as amended § 1 ch

]
Anderson, Pro Se v. Municipality of Anchorage Case 3:21-cv-00139-JMK

Case 3:21-cv-00139-JMK Document 4 Filed 06/21/21 Page 1 of 9
4 Session Laws of Alaska 1999,

Status: Summary Judgment granted to the State of Alaska May 1, 2001.
I declare under penalty of perjury that this information is true and correct.

Dated ine 19,2021.
avert in leesod

Robert Anderson, Pro Se

Certificate of Service
I certify that a copy of the above was served, by first class U.S. Mail to

Municipality of Anchorage Office of the Municipal Attorney at PO Box 196650,

Anchorage, Ak. 99519-6650 on June 18, 2021.

sure 16202] Bobet Alex ol

Date Signature

2
Anderson, Pro Se v. Municipality of Anchorage Case 3:21-cv-00139-JMK

Case 3:21-cv-00139-JMK Document 4 Filed 06/21/21 Page 2 of 9
Robert Anderson

4908 Roger Drive
Anchorage, Alaska 99507
Phone (907) 223-1579
aktaxappeal@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

ROBERT ANDERSON,
Plaintiff, Case No. 3:21-cv-00139-JMK.
Pro Se
PROOF OF SERVICE
Vv.

Federal Rule of Civil Procedure 4 ()
MUNICIPALITY of ANCHORAGE,

Defendant.

 

L, Robert Anderson, in accordance with Alaska Rules of Civil Procedure Rule 4 (h)
Service of Process by Mail, posted a copy of summons and complaint in case 3:21-cv-
00139-JMK , certified mail tracking number 7020 1810 0000 9880 1168 return receipt
requested, restricted delivery to chief executive officer of the Municipality of Anchorage,
mayor Austin Quinn-Davidson, at Anchorage's principal mailing address Post Office Box

196650, Anchorage, Ak 99519-6650 on June 11, 2021. I received verification of delivery

1
Anderson, Pro Se v. Municipality of Anchorage Case 3:21-cv-00139-JMK

Case 3:21-cv-00139-JMK Document 4 Filed 06/21/21 Page 3 of 9
in accordance with US Postal Service requirements for certified mail restricted delivery

on June 16, 2021, PS Form 3811 Return Receipt Tracking number 9590 9402 4524 8278

6325 28.

Date of delivery to Municipality of Anchorage authorized agent Steven

Fitzpatrick, June 14, 2021.

Attached as Exhibit 1 - PS Form 3800, PS Form 3811 and receipt for service by

certified mail restricted delivery.

I declare under penalty of perjury that this information is true and correct.

Dated June 18, 2021.

Sbhet Ancbkos dal

Robert Anderson, Pro Se

Certificate of Service
I certify that a copy of the above was served, by first class U.S. Mail to
Municipality of Anchorage Office of the Municipal Attorney at PO Box 196650,
Anchorage, Ak. 99519-6650 on June 18, 2021.
TD hn€ LE 282 / klet- Poul sepia

Date Signature

2
Anderson, Pro Se v. Municipality of Anchorage Case 3:21-cv-00139-JMK

Case 3:21-cv-00139-JMK Document 4 Filed 06/21/21 Page 4 of 9
EXHIBIT 1

US Mail Proof of Service

Anderson, Pro Se v. Municipality of Anchorage Case 3:21-cv-00139-JMK

Case 3:21-cv-00139-JMK Document 4 Filed 06/21/21 Page 5 of 9
sola tam
eb hghoc Sots:

Case 3:21-cv-00139-JMK Document 4 Filed 06/21/21 Page 6 of 9

 
 

 

 

 

(Return Receipt (hardcopy)
(Return Receipt (electronic)
{Certified Mall Restricted Delivery $
[J] Adult Signature Required $
(Adult Signature Restricted Delivery $

Postage $7.70

 

Total Postage and Fees

$19.70

 

      
  

 

?Oed 1410 OO00 7880 11bé4

| Sireet and Apt. he aes £0 ) BOX. Z ‘7B @ 20 |

 

 

City, Stale; ZiP+4 ©, “Ac!

pe Merge rel A

 

UNITED STATES
POSTAL SERVICE.

LAKE OTIS

9855 LAKE OTIS PKWY

ANCHORAGE, AK 99507-9998
(800) 275-8777

06/11/2021 01:20 PM
Product Qty Unit Price
Price
Priority Mai 1® 1-Day 1 $7.70
Anchorage, AK 99519
Height: 0 Ib 12.90 oz
Expected Delivery Date
Sat 06/12/2021
Restricted Del $9.15
Recipient name
AUSTIN QUINN DAVIDSON
Tracking #:
70201810000098801168
Return Receipt $2.85
Tracking #:
9590 9402 4524 8278 6325 28
Total $19.70
Grand Total $19.70
Cash $20.00
Change -$0.30

 

  

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,

or on the front if space permits.

SN 9) isa oo 0830-208 (o)

 
     
 

Fares

Ol Addressea!

 

ea pte PR Pa 207

 

 

1. Article Addressed 18

uate 2A 4, of Aacho 2
Cink "4 Qua Davikser!
Pest Office BOX 17 @C5O
Apudernge, Fic, 97 3/9-6650

FUMIE AY ANA A

9590 9402 4524 8278 6325 28

 

D, Is delivery address differt from item 1? _O1 Yes —a
If YES, enter delivery addrass below:

~-E]- No-- seme ©

 

 

 

—9.Artinle. Num ransfer from service label) :
’UcO 1810 O000 4840 tina
: PS Form 3811, July 2015 PSN 7530-02-000-9053

4DERSOS V¥ Man... 04 (by 2
Case 3: MawooBsRZIMe eDasinent 4 shilad 06/21/21~ Page 7 of 9

 

______| 0 Insured Mall

Mal Restricted Delivery *

3. Service Type
O Adult Signature

D Callect on Delivery .
D Collect on Delivery Restricted Delivery O Signature Confirmation”

O Priority Mail Express®
D Registered Mail™

O Adult Signature Restricted Delivery o pagaered Mail Resticted
ified Mail® Delivery
‘ertified Mail Restricted Delivery O Return Receipt for

Merchandise

Signature Confirmation
* Restritted: Delivery

ite

"Domestic Rett Receipt | :

ot Aboet ONG

Ex / Pf
Mr Robert P Anderson

4908 Roger Dr

. Anchorage, AK 99507

 

 

 

ys rasmage rao
ANCHORAGE, AK
E SUN 48,21
Horace AMOUNT
4000 . 20
99513 R2304H108647-15

[ited Shetes District Covet
Spistrick ot Alaka

CLERK of CouRT
FEDERAL Bulking, US. Courthouse
222 W Jt Avanvé, #7

Anchorage ,ALnska GP513-7564

Case 3:21-cv-00139-JMK Document I File) Pele Mal, PAQE BI ATS
 

 

 

~ | an

Case 3:21-cv-00139-JMK” Document 4. Filed 06/21/21 Page 9 of 9

   
